 IIn the. MatterofNATIONAL ELECTRICPRODUCTSCORPORATIONandUNITED ELECTRICAL AND RADIO WORKERS OF AMERICA, LOCALNo.609Cases Nos. C-219 and^R-2JJ.-Decided August 30, 1937ElectricalEquipincutManufacturing In Z ustry-Interference,Restraint orCoercion:urging, persuading,' and warning employees not to join or assist oneof rival labor organizations and to join another, and threatening them withdischarge' for noncompliance with such warning ; recognition of',one of rivallabor organizations' as exclusive bargaining agent of. employees, with knowledgethat such organization is not free choice of majority" of such employees, andthat another rival. organization claims to represent majority and seeks torival-labor organizations ; surveillance of meetings of one of rival 'labor organiza-tions=Conditson' of Employment:tnembership'in labor organization assisted byemployer's unfair labor practices, or suffer deductions from wages equal todues therein-CollectiveAgl;eemcnt:,agreement providing for recognition of oneof rival. labor organizations as exclusive bargaining agent and requiring mem-bership of employees in such organization or deductions from wages equal todues therein, is void when such organization is one assisted 'by - employer'sunfair labor, practices and'is %not .the:free'choice ofmajority-Discrimination:discharge-Reinstatement Ordered-Back Pay:, awarded-Investigation of Rep-resentatives:.,controversyconcerning representation of employees: rival organ-izations substantial doubt as to majority status; collective agreement,with,oneof rival organizations providing for recognition as exclusive representative nobar to investigation' of such controversy'' and direction' of election-UnitAppro-priate for Colllective Bd 'gaining:_ production employees ; -occupational diffe'rence's ;no 'controversy as-to-Elections-Ordered-Certification of Representatives.Mr. Benjamin E. Gordonfor the Board. 'Mr. William A. WilsonandMr.' J. M..Houston,,of'Pittsburgh; Pa.,for the respondent.Mr. David Turets,of Pittsburgh, Pa!, for the United.Mr. Philip' LevyandMr. Joseph B. Robison,of counsel to theBoard.DECISIONSTATEMENT OF' TI-IF", CASE',On May 28, 193T,-Ernest De Maio, general , organizer of the UnitedElectrical, and Radio Workers. of America, filed charges with CharlesM. Douds, Acting Regional, Director, for, the Sixth .Region, (Pitts-burgh, :Pennsylvania) , alleging that, National Electric,Products Cor-poration, Pittsburgh, Pennsylvania, herein called the respondent, had475 476NATIONAL LABOR RELATIONS BOARDengaged in and was engaging in unfair labor practices within themeaning of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.Amended charges were filed on July 19, 1937.OnJuly 20, 1937, the National Labor Relations Board, herein called theBoard, by its agent, the Acting Regional Director for the SixthRegion, issued its 'complaint against the respondent, alleging that therespondent had engaged in unfair labor,practices affecting commercewithin the meaning of Section 8, subdivisions (1), (2), (3) and (5),and Section 2, subdivisions (6) and (7) of the Act.The complaintand notice of hearing were duly served upon the respondent, uponthe United Electrical and Radio Workers of America, Local No. 609,herein called the United, and upon the International Brotherhood ofElectricalWorkers, Local No. 1073-B, herein called the Brotherhood.The respondent filed an answer, dated July 26, 1937, which deniedthat it had engaged in the alleged unfair labor practices, and prayedthat the complaint and proceeding thereon be dismissed.On June 14, 1937, the United filed with Charles T. Douds, theActing Regional Director for the Sixth Region (Pittsburgh, Pennsyl-vania), a petition alleging that a question affecting commerce hadarisen concerning the representation of the employees of the re-spondent, and requesting an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the Act. An amendedpetitionwas filed on July 19, 1937. Both petitions named theBrotherhood as a labor organization claiming to represent employeesof the respondent, and recited that the respondent had entered intoa closed shop agreement with the Brotherhood notwithstanding thatthe United in fact represented the majority.On June 21, 1937, theBoard, acting pursuant to Article III, Section 3 of National LaborRelationsBoard Rules and Regulations-Series 1, as amended,ordered the Acting Regional Director to conduct an investigation andprovide for an appropriate hearing.Thereafter, the Board, acting pursuant to Article II, Section 37bof the Rules and Regulations-Series 1, as amended, ordered thatthe two cases be consolidated.On July 20, a notice of hearing inthe representation proceeding was served on the same parties aswere served with the complaint and notice of hearing mentionedabove.Pursuant to the notices, a joint hearing on the complaint and peti-tionwas held in Pittsburgh, Pennsylvania, on August 2 throughAugust 7, 1937, before William R. Ringer, the Trial Examiner dulydesignated by the Board. It was agreed between counsel for theBoard and for the respondent that the two proceedings would betried at the same time, since the material issues in the complaint casewere the same as those involved in the representation case, but sub-ject to objections being made to the introduction of evidence as to DECISIONS AND ORDERS477one orthe other aspects of the consolidatedcase.The Board, therespondent, and the United were represented by counsel at thehearing.No appearance was made for the Brotherhood.At theopening of the hearing counsel for the Board moved to amend thecomplaint with regard to the respondent's date of incorporation.This motion was granted. In the course of the hearing counsel forthe respondent moved to dismiss the proceeding on the ground thatthe Brotherhood was an indispensable party which had not beenjoined.This motion was denied.Full opportunity to be heard, to examine and cross-examine wit-nesses and to produce evidence bearing upon the issues was affordedto all parties.Counsel for the respondent participated in the hearingby cross-examining witnesses for the Board and introducing testi-mony in its own behalf. On August 7, 1937, after having adducedthe testimony of five witnesses, counsel for the respondent made adeclaration on the record that he would offer no furtherevidenceon its behalf.Thereafter counsel participated to the extent of stipu-latingwith counsel for the Board as to the number of personsemployed by the respondent on various dates.At the close of thehearing counsel for the Board moved that the pleadings be conformedto the evidence.This motion was granted.On August 24, 1937, the Board ordered that the proceeding betransferred to and continued before it,' in accordance with Article II,Section 37, and Article III, Section 10 (c) (1), of the Rules andRegulations-Series 1, as amended.During the course of the hear-ing, the respondent made numerous motions and objections.TheBoard has reviewed the rulings of the Trial Examiner on thesematters and finds that with one exception, no prejudicial errors werecommitted.With that exception, discussed in Part IIIF, 'infra,the rulings are hereby affirmed.Upon the entire record in bothcases,theBoard makes thefollowing :FINDINGS OF FACT1.THE RESPONDENT'S BUSINESSThe respondent is a Delaware corporation chartered on April 12,1928.It first began, operations in 1905 under the name, of NationalMetal Molding Company. The respondent now maintains its prin-cipal office and place of business in Pittsburgh, Pennsylvania, and aplant in Ambridge, Pennsylvania, where it is engaged in the produc-1In the course of the hearing the Trial Examiner advised counsel for the respondent thatitwas unnecessary to make exceptions to his rulings on objections,since such excep-tionsmight be taken to the report which the Trial Examiner would file under ArticleII,Section 34 of the Rules and Regulations.Since the Board has transferred thecase to itself,itwill be assumed that the respondent made exceptions to all the rulingsof the Trial Examiner adverse to it. 478NATIONAL -LABOR RELATIONS' BOARDtion; sale,- and distribution of electrical''pro'ducts,; wires," armoredcables; conduits, and' other 'types' of electrical appliances.The re-spondent maintains warehouses in Boston, Massachusetts; New York,New York; Philadelphia; Pennsylvania;' Chicago, Illinois; St. Louis,Missouri;Minneapolis,Minnesota; ,San-Francisco, California; andDenver, Colorado.Approximately `30 inilliont feet of wire and cablearid- four thousand tons of steel products are produced moiithly atthe Ambridge plant.''.r 1' 'More than 50 per cent of the raid materials used by'the `fespondentat its, Ambridge plant, where the present case arose, are transportedfrom points outside the State of Pennsylvania, and more'than 50per cent of its products; are shipped to points outside the State. ' Dis-tribution of its, products is nation-wide.The respondent -frequentlyproduces- materials under contract with departinents of the' UnitedState'sGovernment. ' Its gross sales average $900,000 per month.'II.iTHE ORGANIZATIONS INVOLVEDThe United ,Electrical and Radio Workers' of America,' Local No.609,' is a labor organization admitting to membership all employeesof the respondent (exclusive of clerical, office, supervisory, watch-men, and other maintenance employees, production clerk's; and `timestudy men),. It is a local of an international union affiliated withthe Committee for Industrial Organization.The International Brotherhood of Electrical Workers; Local No.1073-B, is a labor organization for the respondent's; employees. It -isa local 'union of an international union 'affiliated with the AmericanFederation' of Labor.'A.plan of employee representationwasorganized .for the respond-ent's employees in 1933' (Bd. Exh. 23), but disbanded on or about,r'r.Jtr'April 15, 1937.III.THE UNFAIR LABOR PRACTICESII.', rrl'rA. Background of organization of the United and the respondent'sreaction to it.The organization of the employees in the respondent's plant inbeh'alf' of the'Uhited began''aboiit August 1,- 1936, ' under'the`dii'ection-Committee, also, affiliated with the Committee for Industrial Organi-Meetings were held frequently acid the, s'ignatu'res of eni-ployees td application blanks procti'red. I Leaflets were 'distributed I atthe factory, gates (Bd.,, Exh. 11).Mallinger, made it clear ,to,,em--ployees that he was -acting in behalf of the United, and that thegroup 'would b'e chartered by that iunion..On May' 7,' 1937, ErnestDe-'Maiotook over 'the organization work for the United. Local'No.609 of the United was organized at a meetiiig on May 9, and received DECISIONS AND ORDERS479its charter on, May 11 (Bd. Exhs. 12, 20). , Cards signifying member-ship in the United were- issued to those who, had previously signedapplication cards..The respondent's attitude toward these early efforts.at organizationis: demonstrated- not only by -the ' discriminatory discharge of JohnCenonico,,described ,hereinafter, but by, an incident which occurredatr the plant gates on March 16, .1937. , On that day, Mallinger dis-tributed a paper,to the workers at the respondent's- plant gates, ca]l-ing. their, attention _to the announcement that the SteelWorkers'Organizing Committee. had negotiated a - ten per— cent increase inwages with the United- States Steel Corporation, and urged them, tojoin. ,Mallinger was arrested by a policeman and taken to the: policestation. ,At the station ,house the police sergeant advised Mallingerthat there, were no charges against him, but that he had been arrestedaway from-there,because they don't want,you around there." -There-upon Mallinger was released and he returned to the, plant gate." Beginning on. May .12 and. thereafter .down to the date pf thehearing, the respondent, maintained a. stenographic. record- of themeetings held by, the, United outside the plant ;gates;,About May15 the members of the United became -restive and wanted- to strikebecause the respondent was exerting, pressure on,,them to join- theBrotherhood.2Beginning on May 21 and for some days thereafterDe Maio made. an unsuccessful' effort.to obtain a'conference with therespondent's officials for the- purpose of discussing these issues andnegotiating a' collective agreement.3When these efforts. failed, ;anditwas announced that the respondent had made a "closed shop"contract with the Brotherhood; the United took' a strike"vote at ameeting on May 30 and thereafter, called a strike beginning June 1.The plant was completely shut down until June 21. Under' urgingfrom the Brotherhood, the respondent made plans for reopeningthe plant on: June 15. It arranged with the Brotherhood for thetemporary employment of a number of maintenance men to helppiit the'plant ,machinery- in 'order.On June '14, notices of the re-opening (Bd. Exh. 15) were delivered to ' all employees 'by plantforemen, `supervisors and clerical ]ielp.On the 15th, some 56 men,many of whom could not'"be' identified as employees ' by employeestestifying -for the United, "attempted to, enter the' plant, and consid-erable violence ensued2 This phase of the case is discussed hereafter,Part III, D,2.a This phase of the case is discussed hereafter,Part III, C, 2.One of those wh!o approached the plant that day was Edwin Cronenweth;a Brother-hood member accompanied by two others who, like himself,had not previously beenemployed by the respondentAccording to Cronenweth'stestimony,he _ had beenadvised'by an organiser for! the Brotherhood that union men were wanted"at. the plant.He was not told that a strike was in progress,and testified that he would-not haveapplied if that had been.brought to his attention., 480NATIONAL LABOR RELATIONS BOARDFollowing the failure of the effort to reopen, negotiations for astrike settlement were had on the intervention of Charles T. Douds,Acting Regional Director for the Board, with whom had been filedthe charge of unfair labor practices and petition for investigationof representatives herein filed by the United on May 28 and June 14,respectively.On June 19, an agreement was reached and the plantwas reopened on the 21st. In one "memorandum of agreement" be-tween the United and Mr. Douds, it was provided that the strike becalled off, that stipulated wages and conditions-offered by the re-spondent on June 14 in its notice of reopening-be applicable, andthat the memorandum "shall be in no force and effect after the cer-tification by the National Labor Relations Board of the representa-tives certified as the sole collective bargaining agency for the em-ployees of the Corporation.Any agreement entered into by theCorporation with said representatives should be in writing." (Bd.Exh. 17). Simultaneously, counsel for the respondent entered intoa "memorandum of agreement" with Mr. Douds embodying the samewage clause and the same provision as to the effect of the Board'scertification, but adding new provisions to the effect that all em-ployees as of June 1 will be returned to their former positions "with-out discrimination or prejudice", and that "there shall be no intimi-dation or coercion of any employee, by the Corporation or its agents,in the exercise of his or her rights to self-organization guaranteedby the National Labor Relations Act." (Bd. Exh. 18.)So much by way of background.We consider now in detail themajor issues of violation of law presented on the record.B. The discriminatory discharge of John CenonicoJohn Cenonico' was employed as a laborer by the respondent atthe Ambridge plant beginning August 1, 1923 and thereafter untilhis discharge on September 28, 1936, except for a period between1928 and 1933, when he was employed elsewhere.He received 46cents an hour, and his weekly pay was between 25 and 30 dollars.Cenonico joined the United on July 19, 1936, thereafter attendedunion meetings under the auspices of the Steel Workers' OrganizingCommittee, and solicited the membership of several employees.About this time he was approached at his work by, Charles Flora,his foreman, who warned him he would be discharged if he didnot stop attending union meetings.Cenonico persisted in his at-tendance at meetings and, on September 6, was one of the few unionmembers in the plant who marched in a steel workers Labor Dayparade.During the morning of Friday, September 25, 1936, Floracalled Cenonico and two other employees in the labor gang into theErroneously referred to In the complaint as "John Canonica". DECISIONS AND ORDERS481labor shed.According to Cenonico's testimony and that of thetwo others, Tony Stancato and Luigi Villeverra, Flora warned themagainst going to the union meeting scheduled that night at theCroatian Hall, stated that the meeting would be watched, and thatanyone caught attending would be discharged. That night Cenonicowent to the meeting hall but did not enter for fear of being seen,because he observed Mr. Wanamaker, one of the respondent's officials,seated in a car in front of the hall.Flora terminated Cenonico's employ about noon on the followingMonday, September 28. Later that day Cenonico met Wayne Irion,one of the employee representatives under the plan then in effect,who undertook to make an appointment for him to see Neil C.Lamont, the works manager.The next morning Cenonico sawLamont and Wanamaker.Lamont observed that Cenonico hadno business marching in the steel workers parade on Labor Day.According to Cenonico, Lamont said he wanted him to "talk", butdid not explain what he meant. Lamont asked whether Cenonicoor any of his friends were Communists, to which Cenonico repliedin the negative.Lamont declared they could have Cenonico de-ported if they desired; and Wanamaker stated they could preventhim from getting his citizenship papers, for which he had madedue application.Lamont then told him to go home and not tospeak to anyone about his discharge, because he did not want any-body to know what had happened.Neither Lamont nor Wanamaker testified to refute the obviousimplications of Cenonico's testimony.Flora testified, and deniedhaving warned Cenonico about attending union meetings; but wesee no reason to disregard the testimony of the two witnesses to theconversation who supported Cenonico's testimony as to what wassaid.According to Flora, he discharged Cenonico for talking andloafing at work and for making what he regarded as an unpatrioticremark concerning the Spanish situation, during their conversationin the shed on September 25.The claim of loafing in connectionwith the talk in the shed is unfounded, since Flora himself orderedCenonico and the two others to go there and wait for his instruc-tions.As for the alleged unpatriotic remark, upon which Floraclaims principally to have predicated the discharge, Flora admittedhe had himself injected the Spanish situation into the discussion,and that for two or three years back, Cenonico and two or threeothers had frequently talked "about Spain".According to Cenonico'stestimony, supported by that of two witnesses, he had defendedthe right of employees to organize and referred to Spain only inconnection with the possible consequences of the continued coercionand interference by employers with their employees' self-organiza- 482NATIONAL' LABOR' RELATIONS BOARDtion:Flora 'admitted it -was 'immaterial, .to him, what the i workers'political beliefs 'were or'what tlie' mien talked about at their work.'We find-that Cenonico was in fact discharged' because of-his mem-bership and activity in the labor organization of his choice. -Therespondent thereby' discriminated in regard to hire 'and tenure - of.employment in. order to discourage membership in a labor organza-. tion, and interfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed in Section 7 of the Act.From November 1936 to May 1937, Cenonico `worked on a WPAjob at $57.20 a month. Thereafter he was employed on a part timeJob and had' earned $175 on such job up to the date of'the hearing.We find that John Cenonico has not, since his discharge," obtainedany other regular and substantially equivalent employment.The complaint alleges that the respondent failed and refusedon or about May 20 and 21, 1937, and thereafter, to' bargain collec-tively with the United, although prior to May 20 and at all timesthereafter the United had been designated by a majority of theemployees in the appropriate unit to represent them in collectivebargaining.1.The appropriate unitThe unit contended for by the 'United is, briefly, that of pro--dtiction employees at the Ambridge plant; more specifically, itcomprises all of the respondent's employees 'except clerical andoffice help, production clerks, time study men, supervisory employ-ees (such as superintendents, foremen, assistant foremen, etc.), watch-men, and maintenance men.The respondent does not contest thatthis unit is appropriate.The' Brotherhood did 'not appear ata the'hearing, but from indications in the record purports to represent allemployees on an hourly basis, exclusive of clerical help.'The basis for exclusion of clerical help and supervisory employeesirn'casesof this kind has frequently been stated in our decisiens,e andtlie' exclusion' of maintenance men seems appropriate because 'of occu-jiational differences:We find that, in order to insure to the' re-spondent's employees at its Ambridge plant the full benefit of theirright of self-organization and collective bargaining and otherwise toeffectuate the policies of the Act, all of the respondent's employees,exclusive of the clerical and office help, production clerks, time studymen, supervisory employees, watchmen, and maintenance then, ' con-stitute a unit appropriate for the purposes of collective bargaining.6 See, ,for example,Matter of United States Stamping Company and Porcelain; 'EnamelWorkers Union,No.18630,1N L. R B. 123 1,DECISIONS' AND 'ORDERS ' -4832.The- failure to negotiatemanager at the Ambridge plant, and advised him that he hadreceivednumerouscomplaints from the United's members in theplant about coercion and intimidation practiced.- by foremen andsupervisors,and that he had been urged to , file charges against therespondent with the Board.De Maio stated he felt these difficultiescould be settledin conferenceand requested a meeting that ,day.Lamont said he would consult W. C. Robinson, the respondent'spresident, and promised to call De Maio back that afternoon, butfailed to do so.The next morning, May 21st, De Maio again calledLamont.Lamont stated that he had discussed the -matter withRobinson, and they had come to the conclusion there ; was no pointto a discussion because they had not violated the Act.Lamont con-cluded, "I believe that is all I have to' say." , De Maio then informedhim that the United had been designated by a majority of therespondent's ' employees for 'purposes of collective bargaining andpossible date for the purposes of negotiation.Lamont insisted thatthis request be put in writing.De_Maio expressed the belief thatthis demand was an effort at delay and that time was of the essencebecause ofthe reports of continued interference and intimidationamong the employees.He suggested that an early conference wouldquiet the situation.Lamont persisted, saying that a telephone con-versation could be easily "misconstrued" and "misinterpreted."Thereupon De Maio agreed to put his request in writing, and on thesame day mailed a letter to Lamont embodying his assertion thatthe United spoke for a majority of the employees and requesting anearly conference with "the management" (Bd. Exh. 14)..On Monday morning; May .24, De Maio again called. Lamont, ex-pressed surprise at an announcement by Brotherhoodofficials in thenewspapersthe day before that the respondent had made a closedshop contract with the Brotherhood,7' and reiterated that the Unitedrepresented a -majority.Lamont replied he had nothing to say.De Maiothen asked whether Lamont would talk .to Mr. Timcb, anofficial of the Steel-'Workers' Organizing Committee. ',Lamont re-plied he had no desire to talk with Timco or anybody else and thenhung up the 'receiver. - On or about May 27, De Maio and a nego-tiating committee made still another effort to reach the respondent'sofficials.: `They went to Lamont's office and requested an interview.Lamont advised them, through his secretary, that he hadno desireto see them.Thereupon the committee attemptedto seeWanamaker.7 The agreement referred to was actually signed on May 27t Its purport is discussedinPart III,D, infra_— 484NATIONAL LABOR RELATIONS BOARDWanamaker's secretary went to call him.When she did not returnafter about half an hour the committge left, feeling, as De Maio tes-tified, that they had done everything possible to bring about a peace-ful settlement of the dispute.We think it clear, from the circumstances described above, thatthe respondent failed and refused to negotiate with the United,on the dates alleged and thereafter, for the purposes of collectivebargaining; and this conclusion is strengthened when the treatmentaccorded the United is contrasted with that accorded the Brother-hood in the matter of arranging and holding conferences.8How-ever, an insuperable obstacle to sustaining the United's contentionon this aspect of the case is the failure to establish that it repre-sented a majority in the appropriate unit at the time it sought tonegotiate with the respondent.3.The United's numerical strengthAccording to a stipulation made on the record by counsel for.therespondent, the Board, and the United, the respondent's employeesin the appropriate unit numbered approximately 1612 on May 21,1937, 1650 on May 26 and 27, and 1420 from July 31 to the date ofthe stipulation (August 7, 1937).At the hearing there were intro-duced through Joseph O'Neil, financial secretary of the United, thesigned application cards for membership in the United, and throughErnest De Maio, the United's membership index cards (Bd. Exhs.21, 30).According to these witnesses, the cards showed that theUnited had approximately 918 members on May 21, 1937, 965 onMay 27, 1000 on June 1, and 1047 on August 2, the date the hearingopened.9While the United would thus appear to represent a clearmajority in the appropriate unit on the dates in question, the recordshows definitely that there was duplication, to an unknown extent,ofmembership applications in the United and the Brotherhood.Thus Joseph O'Neil, the financial secretary of the United, testifiedon cross-examination as follows :Q. Do you know as a fact, Mr. O'Neil, whether or not anyemployees of the National Electric Products Corporation hadsigned your CIO cards also signed A. F. of L. cards?A. I do.Q. I suppose you have no way of telling how many?A. As a matter of fact, I haven't. I only know the peopleadmit the fact to me.8This aspect of the case is discussed in Part III,D, 3,infra.De Maio testified that there were perhaps 25 to 50 more members disclosed by theindex cards than appeared among the application cards, because the application cardswere sometimes lost or mislaid. DECISIONS AND ORDERS485Q. I can see that.You haven't access to the A. F. of L. cards?A. I have not.Q. So there is no way you can tell how many duplicatesthere are?A. No.Q. And some members, since you have been financial secre-tary, have shifted from your union to the other union as well-as from the other union to your union?A. They have joined both unions.Where their sentimentslie I could not say.Q. Yes, but they have joined both unions?A. Yes.While a considerable amount of the membership claimed for theBrotherhood must be deemed vitiated by the interference and coer-cion exercised by the management in the solicitation of such member-ship (Part III, D, 2,infra),we cannot say on the present recordthat the United represented an actual numerical majority on thedates under consideration.Under the circumstances of this case,we believe an election by secret ballot is the fairest and most accuratemethod for determining the unfettered choice of the employees, andin the representation proceeding also before us, we have directedthat such election be held (Part IV,infra).The charge of failure to negotiate with the United as exclusiverepresentative under Section 8 (5) of the Act will be dismissed,without prejudice to its renewal if the United should subsequentlyestablish its authority to speak for a numerical majority in theappropriate unit.D. The May 27 contract with the BrotherhoodOn May 27, 1937, the respondent entered into an agreement withthe Brotherhood, effective June 1, 1937, providing in part as follows :The Employer hereby agrees to recognize the Union as thesole bargaining agent on wages, hours and conditions of employ-ment for employees covered by this agreement, and furtheragrees to employ only members of the Union or those who havemade proper arrangements for becoming members withintwenty-one days after being employed, or in the event of failureof employee to join the Union within the aforesaid period, theCompany will deduct from such employee's wage the Union duesfor each calendar month (not less than $1.00) which such em-ployee would pay if he or she had become a member of theUnion.Such dues collected to be sent to the Secretary-Treas-urer of the Union by the Company. (Bd. Exh. 19.)49446-38-vol nc-32 486NATIONAL; LABOR RELATIONS BOARDSection 8, subdivision (3) of "the -Acprovides that it shall be anunfair labor practice for an employer "by discrimination in regardto hire. or tenure of employment or any -term or condition of employ-ment to encourage or discourage membership in any labor organiza-tion."The performance by the respondent of the May 27th agree-ment would require its employees, as a condition of employment, tojoin the' Brotherhood, or have deducted from their pay a sum equaltoBrotherhood dues.Such conditions of employment obviously'discriminate in favor of the Brotherhood, and' consequently runcounter to the statute.10The performance of the agreement by therespondent is therefore illegaVuiiless *. it falls. within the proviso tosubsection (3), which declares :-'That nothing in this Act * * , * shall preclude an em-'p'loyer from making an agreement with a labor organization (notestablished,, maintained, or assisted by any action defined-in thisAct. as an unfair labor practice). ,to require as, a condition; ,ofemployment membership therein, if such labor organization': isthe representative of the employees as provided in Section 9 (a)y' in the appropriate collective bargaining unit covered by, suchagreement when-made.In'view of this proviso, the nub of'the case so far as the agreementis concerned, as the respondent's counsel 'recognized on the record, iswhether the Brotherhood represented a majority in 'tlie "appropriateunit covered by the agreement. "when made", and' :whether "theBrotherhood has been "established, maintained 'or 'assisted 'by anyaction defined in this Act as an unfair labor practice." liWe consider first the circumstances of the negotiation of theagreement, and the respondent's relations with the-Brotherhood, asdescribed by the respondent's witnesses. ' ' '10 There is not presented here, and we do not decide, the' 'question "whether it is aviolation of Section 8 (3) for an employer,- pursuant to an-agreement with a labororganization representing the unfettered choice of a majority of his employees, tothe organizationThe deductions required from employees; wages by, the, agreementhere under consideration are made' in the event they donot. join - the B'rotherh'ood andare equal in amount to the dues they. would"have paid if, they , had''joined it.Theagreement does not provide' for a check-off of dues owed bymembersJof the Brotherhood.u The proviso speaks of an agreement with a labor organization requiring as a con-dition 'of 'employment "membership thereinThe .contract proviso here in. question isnot solimited ;, it requires membership in the Brotherhood or deductions of pay equal toBrotherhood duesEither contingency comes within the, prohibition' of Section 8 (3)unless saved by the proviso. In what follows we assume that the proviso. is applicableto 'a contract provision such as this, sand inquire whether the (conditions stipulated inthe proviso were, met. If the proviso is inapplicable, the contract provisioni`s invalid onits face, in view of Section 8 (3).} DECISIONS AND, ORDERS4871.The respondent's , contentions concerning its relations with , theBrotherhood.I.A. Bennett, the respondent's vice-president, who conducted mostof the negotiations leading up to the May 27 agreement, testified thatthe course of dealing was as follows:' His first ' .contact, with theBrotherhood came. about the middle of March 1937, when a vicepresident of that organization called on him at his office and dis-cussed his intention to organize the respondent's employees. _ At thistime, the respondent made no statement or commitment.Bennettdoubted whether they could ever "do business", because of theBrotherhood's insistence on closed shop agreements.The secondmeeting, according to Bennett, came about the middle of April, whenother officials of the' Brotherhood called on Bennett and a -conferencewas had covering substantially the same ground.The officials-statedthat they had already started organizing among'the employees and"had quite a group".About May 1, still another Brotherhood'official,A. L. Wegener, called on Bennett and asked for 'a meeting .for thepurposes of collective bargaining.This Bennett declined to' grant,saying that the respondent was not yet ready to recognize any outsideorganization.On May 12,, according, to Bennett, 'Wegener calledagain, demanded a conference, and for the first time asserted that theBrotherhood represented a majority.Bennett 'repeated his stand ofthe previous meeting.On' May 15,'Wegener wrote' a' letter 'to therespondent which 'was received on May 18, making substantially thesame demand.12To this the respondent made no reply. .,On- the 19th,Wegener' 'again came' to see ' Bennett, the 'latter' asserts, claimed amajority,' and insisted on a collective bargaining conference.Ben-nett still made no promise of an interview,However, on May 21,Bennett asserts, the respondent's officials decided to' grant the request,and that night Bennett arranged by telephone for a' meeting on the22nd.At this meeting the respondent was represented by Bennettand W. C. Robinson.of understanding containing this single provision: "The employerhereby,agrees to recognize the Union as the sole bargaining agent onwages, hours and conditions of employment for employees', coveredby an agreement to be consummated at a future date" (Resp. 'Exh.11).The respondent's officials and the Brotherhood's 'representativesmet again, according to Bennett, in all-day conferences on May 2612This ;letter, addressed'toW. 'C. Robinson,the respondent'spresident,reads as follows (Resp.Exh.9) :This is to advisethat the employeesof your company have indicated,by theirapplications for- membership to our Brotherhoodthat theydesire our organizationto representthem as thebargaining agent for wages, hours, and 'conditions ofemployment,ttlieiefore,a conference with the managment is desired: -Kindly advise me accordingly. 488NATIONAL LABOR RELATIONS BOARDand May27,whichfinally resulted in the agreement here underconsideration.The agreement embodies the provision as to mem-bership in the Brotherhood already quoted,and other provisionsrelating to wages, vacations,etc.In these negotiations there wasactually no dispute between the parties as to wages, since the com-pany had already recognizedthe "Valleyrates"which had beenpreviously put into effect;and the question of hours, among otherthings, was left for further negotiation.On May 28th or 29th the respondent posted in the plant the fol-lowing notice :WE HAVE JOINED THE UNIONWhat you have read in the papers and listened to duringpast several months is the story of perhaps one of the greatest"organization" movements ever developed.Today our company entered into such an "organizationagreement" with the (I. B. E. W.) International BrotherhoodofElectricalWorkers, effective June 1st, whereby we comeunder the banners of American Federation of Labor.We have had some discussion about wages; however, thishas not been ^ wage question. The contract that has been madebyNationalElectricProducts Corporation is based solelyon organization with adjustments to a minimum wage scaleof 521/2 cents per hour for women and 621/2 cents per hourfor men.We have about 125 competitors located outside this wagescale district whose wage rates are 40 cents per hour for menand 40 cents per hour for women.Our company pays the highest wages of any manufacturerin our industry as high as 30 to 40% more but throwing outthe lowest wages paid and counting in only the larger andmore important competition, our company pays its employeesmore than $400,000 per year more than our competitors wagescale.The (I. B. E. W.) International Brotherhood of ElectricalWorkers install 75 to 80% of the products we make. They arenot a new organization ; have been operating over the countryfor a period of many years.We believe that this will makemore work for the people of our district.NATIONAL ELECTRICPRODUCTS CORPORATION.There was only one further meeting between the respondent andthe Brotherhood officials, and this during the strike on or aboutJune 10 or 12. No further terms have been agreed upon. DECISIONS AND ORDERS489This is the version of the sequence of events depicted by Bennett.While Bennett and other of the respondent'switnesses concede therespondent preferred the Brotherhood because recognition of itwould end the alleged"sales resistance"to its product by Brotherhoodmembers engaged in its installation,13 they claim to have recognizedthe respondent's obligation under the Act to maintain strict neutral-ity, and to have carried out such a policy in their relations with theemployees.In the final analysis,Bennett testified,the question ofsales was merely "a factor"in the respondent's calculations;indeed,he said the respondent would still prefer to have its "own union",without outside affiliation.The respondent,he asserted,would neverhave made the May 27 agreement or recognized the Brotherhoodunless it was satisfied that it represented a majority; that it wouldnot have dared to do this;that it regarded the majority issue asveryimportant;and that it was opposed to the closed shop becauseitneeded many of its men "very badly"and because a closed shopwould disturb the harmonious relations established *with its em-ployees by requiring non-members in its employ to join it as acondition of employment.This then,is the respondent's purported position.We turn nowto the facts as disclosed by the record.2.The respondent's participation in the enlistment of theBrotherhood's membershipThere is overwhelmingevidencethat therespondent participatedactivelyin the enlistmentof theBrotherhood'smembership andthereby assistedthe Brotherhoodand interferedwith, restrained,and coerced its employees in respectto their choiceof representatives,all priortoMay 27th,the date of the agreement.StellaWojikowski, who was employed in the braidingdepartment,and later became an officerin the Brotherhood,spent an average oftwo hoursa day during the middle ofMay, to the knowledge ofSuperintendentMawhinney, on company time, going throughout theplant solicitingmembershipapplicationsin the Brotherhood.Otheremployees, Christine Marmak and FrankWebb, weresimilarly veryactive and spent considerable time organizingduring working hours,Webb goingto the extreme of shutting off machinery in wholedepartments for 15 to 30 minutes at a time. The respondent claimsto have instructed its officials and supervisors to observe neutralityin the organizational drives ofthe Brotherhoodand United, and toallow the employees, "to talk their heads off",provideditdid notinterfere too much with the progress of their work.But Bennettis See footnote 14,infra. 490NATIONAL LABOR RELATIONS BOARD.conceded this would not include allowing employees to solicit appli-cations throughout the plant or the shutting off of power for -purposesof organization meetings.The complicity of the respondent's officials and supervisors in, this'organizational 'work is clearly established.In most instances' MissWojikowski's approach to employees in the various departments wasaccomplished under the eyes of the foremen . and generally after aconversation with them.Frequently when Miss Wojikowski failedto procure an employee's signature, she would stand to one side, andthe departmental foreman would 'approach the employee and en-deavor to persuade him. In the case of Frederick Yanko, who hadsuch an experience some time between May 10 and 15, his foreman,Saunders, had Brotherhood membership cards in his hand, andoffered him one.On a like occasion on May 12 or 13, Saunders askedSteve Surowiec whether he had made up his mind, spoke to ,himabout the respondent's sales loss, asked if he liked his job, and statedthat if he did, he had better sign.;, ,Paul Albert was approached on Ki,y 18 by Saunders, his foreman,who advised him that the Brotherhood was having a meeting on the23rd; that he was to sign up and go to the meeting; that the respond-ent needed a Brotherhood label, to sell wire; and that those, signingwith the United were wasting their money because they would haveto sign up with the Brotherhood anyway. Saunders, told him to takeit easy for a while until he found Miss Wojikowski. Saunders re-turned with Miss Wojikowski, who told Albert in Saunders' presencethat all would have to sign, the' Brotherhood cards and. that if he didnot sign, he would be' out of a job. She gave him a Brotherhoodapplication`card and stuck a pen in his hand, and both she andSaunders tol`d'him to sign.Albert told them he wanted time to thinkit over and that he' did not have'the necessary $1.00 fee. Saunders'offered to give him the dollar.In at least two departments' the power was shut down and Brother-hood applications were openly solicited with the active participationofF foremen:On or about May '11, Frank Webb, a former, employeerepresentative, shut off the power in the winders department., ' Heand foreman Campbell told the employees to assemble 'in the stockroom:Mrs. Colblirn, a timekeeper, was also present.Webb made along talk in favor of the Brotherhood.As the employees filed outof the 'stockroom, Campbell 'passed 'out' Brotherhood 'applicationcards, and'Mrs.,Colburn received and countersigned th'e signed girds.'The,stoppage, lasted about 30 minutes in all, and no deduction of paywas made on account of it.' The day after; this incident, Campbellhanded Mary Blasko an"application card and'toldher to"have Mrs.Colburn fill it up for you".When she refused it,,Campbell declaredthe respondent could not sell its product if she did not belong to the DECISIONS 'AND' ORDERS491Brotherhood. ' Campbell' asked each' girl- in the department whethershe'had made up her, mind about the'-Brotherhood, and wrote downtheir replies on a sheet of paper he carried.On or about May 14th, Webb shut down the power in the braidersdepartment and 'conducted a similar meeting on company time, all inthe presence of foreman ' Winslow. _ Webb spoke for about an hour,aiid declared the employees could join either union, but urged themto join the Brotherhood. ' If they did not, he said, 'perhaps 99 outof a 100 would lose 'their jobs.'He'' pointed out they could sign' up' at' the timekeeper's desk, wherecardswere 'available. -SuperintendentMawhinney ' testified he"'reprimanded"Webb for shutting off the power in'these departments.But he does not assert he reprimanded the foremen aria"time' clerk'swho not only failed to stop Webb; but'actually`participated in signing,upmembers:Mawhinney's 'alleged reprimand 'ofWebb did noteliminate in the sli' hest, the' effect of the foremen's activities.Superintendent'Gaughenbaugh was particularly active in behalf ofthe' Brotherhood.On May 14th, he approached' Norman' Charlton' athis work and.,,t,sl.ed 'if' he belonged to a union.When. Clarlton saidhe did, Gaughenbaugh asked why the others did' not' join, andrequested him to get some: application cards. —Charlton, 'who wasrote `rested in the United, attempted to get some applications for thatorganization; but failed.When he returned to his place, he foundGaughenbaugh accompanied by Wanamaker.Gaughenbaugh askedif he ,had secured the cards ; he then said not to mind since he had"a.bunch" here, Wand showed Charlton some Brotherhood applicationcards. which he held in his hand.' ' 'Charlton refused his proffer of thecards, saying those were not'the'l ind he wanted. Charlton testifiedthat, the superintendent "acted. kind of dumbstruck", :and walkedaway.Later that morning, Gaughenbaugh sgain spoke to Charlton,'tell-ing him that he should join, the Brotherhood , because it would helpsell' the respondent's product, and 'that-if 'the 'work slackened, "weare going to take, care,of the people that go aloiig'with1us." Gaughen-baugh showed him 'a book containing'the Broth'erhood's liy-taws, andcited the insurance and other benefits- offered.Charlton pointed out,that Class 'B membership, forwhich the, employees, were being solic-ited 'by the Brotherhood; did" not car'ry `these benefits 'with it...On'May 19, Gaughenbaugh had a similar conversation about the benefitsof Brotherhood,membership with Joseph Dye, at his place of workin the storeroom 'of the shipping department, and' Dye also pointed-out that the men at 'the plant came within the Class 'B exception.About May 17, Gaughenbaugh approached Joseph O'Neil -in thestoreroom and urged him to join the Brotherhood. At this time heapproached all the employees in this department on the subject. 492NATIONAL LABORRELATIONS BOARDThe record is replete with similar instances where foremen, unso-licited, approached employees at their work in the plant, urged themto sign Brotherhood application cards, and frequently threatenedthe loss of employment if they failed to do so. Foreman Shimcoapproached Stanley Bakowski, in the rubber mill, on or about May25, gave him a Brotherhood application card from a number he hadin his hand, and urged him to join the Brotherhood because it wouldhelp the respondent in selling its product.Foreman Campbell toldHector Santarelli, in the winder department, about the middle ofMay, that if he joined the Brotherhood he would get work, but ifhe did not he would be among the first to be laid OR, because he hadrecently been hired.Campbell gave him a Brotherhood applicationcard, and told him to sign it and bring it back with a dollar.Stephen J. Smith was approached on May 15 by Koenig, hisforeman, who. asked whether he had joined any union and advisedhim to join the Brotherhood because the respondent could then "sell"its, "label."The next day Koenig repeated his questionand made asimilar argument for the Brotherhood.He stated that several car-loads of pipe shipped by the respondent had been returned on accountof the label difficulty.Smith later inquired about this of the ship.ping foreman, who told him that the only cars returned were 'emptiesto be reloaded.14The following week, Koenig returned and repeat-edly asked him about signing up, paying his dollar, etc. Smithfinally capitulated and gave Koenig a dollar.Koenig told him that"Stella" would be around later to give him a receipt.The receiptwas dated May 22. Thereupon, Koenig told him that he, Smith, wasa, "delegate" to a Brotherhood meeting on May 23.This was the firsthe. had heard of his appointment, and Koenig did not tell him how itcame about.Still another significant conversation is related by Joseph Scalajko.Jack Peel, an assistant foreman, approached him on May 17,'askedhim to join the Brotherhood, and stated that he would bring him anapplication card.When Peel returned with the card Scalajko re-fused to.sign it.,That night he joined the United.The next day,Peel again spoke to him about'the Brotherhood, and Harry Winslow,14 The respondent'switnesses declared that the alleged"resistance"to the sale of itsproduct by-Brotherhood members-engaged in its installation,because of.absence of theBrotherhood label,had been generally known to the managerial personnel for many yearsback,that'it first became"serious"inApril of 1936,and that "more'or less difficulty" inthat regard had been experienced since.The pipe incident,described in the text is worthyof consideration in evaluating the bona fides of the reiterated statements concerning lossof sales by the respondent's supervisors to its employees during May 1937.Other cir-cumstances,disclosed by the record-not conclusive,of course-are that notwithstandingthe alleged"sales resistance",the respondent'speriod of peak employment during thelast two or three years came in March of 1937,requiring the hiring of additionalworkers; and that subsequent to the making of the agreement on May 27, 1937, therespondent's business has diminished,requiring the laying off of about 200 workers. Inthe final analysis,as Bennett testified,the sales resistance'was merely"a factor" in therecognition of the BrotherhoodSee Part III, D, 1,supra. DECISIONS AND ORDERS493a foreman, told him he would have to join one or the other union,"just to get order" among the men. Scalajko informed him he hadjoined the United.On the 19th, Peel remarked that his joining theUnited was his personalaffair.On the 20th, however, when he wasgiven his pay slip by Winslow, the latter told him he did not haveto belong to the United and that he should not go to meetings or payany more money.Patsy Falloretta had a similar experience in the rubber mill be-tween May 15' and June 1.His night foreman, Bill Timco, ap-proached him, gave him a Brotherhood application card from anumber he held in his hand, and said in substance, "here is a cardyou should sign."Falloretta replied that hF had already signed upwith the United.Timco told him he could drop out of the Unitedand that if he stayed in it there would be less work later on.About May 15, Foreman John Losco spoke to Alexander Kolakow-ski and his helper in the plant about the Brotherhood and theUnited, and told them to join the Brotherhood "if you knew whatisgood for you."On May 24, Superintendent Hoffman came toKolakowski, told him the respondent had signed a closed shopagreement with the Brotherhood, and said he would have to join the,Brotherhood in 21 days "or else".This statement, it should benoted, preceded the actual date of signing the May 27 agreement.Madeline MeStay, who fed a hand press in the storeroom, testifiedto the following significant incident.She ran off two forms ofa notice of a Brotherhood meeting called for May 26th,16 althoughwell knowing the respondent's rule against running off non-companymatters on company' time.16According to her reluctant testimony,given under subpoena, she found the type all set up in her printingpress case,and did not know, Who put it there. SuperintendentGaughenbaugh was present when she found the type, knew its pur-port when she put it in the press, and was present during most of the15minutes required to run it off.When the job was completed,she testified, Gaughenbaugh told her not to tell anyone she haddone the printing, and took thenoticesaway with him.16The notices read as follows(Bd. Exhs. 28, 29) :ATTENTIONMEMBERS OF LOCAL UNION B-1073,INTERNATIONAL BROTHERHOODOF ELECTRICAL WORKERSA MEETING WILL BE HELD WEDNESDAY EVENING AT 8 P. MMAY 26, 1937ONLY MEMBERS ADMITTED . . . BRING YOUR RECEIPTPOLISH FALCON'S HALL529-8th Street"There is another instanceof the relaxationof company rules incident to therespondent'sactivitiesintheBrotherhood'sbehalf.Notwithstanding a strict ruleagainst smoking in the plant,night superintendent Kreva made no objection to smokingby a group of employees in the basement lavatory sometime during this period, whilehe discussed the Brotherhoodwith them. 494NATIONAL LABOR RELATIONS, BOARDmony given by numerous employees, and stands almost wholly un-Gaughenbaugh, foremen Saunders, Peel, Campbell, Winslow, Koenig,or any of the others mentioned by the employees.The only testi-mony presented on this question was by superintendents Mawhinneyand Schermerhorn, who made denial of certain testimony, uponwhich we have not relied in arriving at our, findings, concerning cor.-versations prior and subsequent, to May 27. , The conclusion is IT -escapable that the respondent actively participated in'the-, enlist:went of the Brotherhood's membership through , the means above de-scribed, thereby' assisting the Brotherhood by -interfering with, re-straining, -and coercing its employees with respect, to -their self-organization and choice of representatives.3.The- Brotherhood's numerical strengthApart from the testimony as to duplication of membe`rship' in theBrotherhood' and' the United; to ' an unknown amount; and the .evi-`de'nce just' described- of enlistment ' of Brotherhood .membershipthrough the participation of the respondent's officials,' the 'recordcontains no evidence as to the exact' or even approximate numericalstrength of the Brotherhood'ss 'membership. ' At"the' hearing therespondent's counsel several times stated he would-put in' evidencethe membership cards of the B'rothe'rhood; .but failed to' do so.-,' Infast, at his regiiest, when it appeared that the' Brotherhood organ-izer : who had custody of the records would not testify voluntarily-at-.'hiscall,-the respondent's counsel' requested, and the Trial Ex-aminer issued, a subpoena ' duces teeum for' his attendance and hisrecords; but counsel never called him 'td the'stand.' The Board doesnot-,compel labor organizations' to disclose corifidential'records, as'theTrialExaminer clearly pointed' out. ' But it remains that not' ascintilla of evidence was adduced, not even an assertion 'in 'testi-mony by a responsible official in custody of the Brotherhood's rec-ords, that the Brotherhood had achieved majority representation onMay 27.It is extremely pertinent to inquire,what demonstration of numeri-cal strength, made by the Brotherhood to the respondent, impelledit,against its desires, as it professed, to enter into the May 27agreement with the Brotherhood 'at a time 'when', the United wasclaiming to represent a majority. and, requesting a ,,conference forcollective bargaining.The admitted facts 'on this question are aston-ishing indeed. In substance, while the Brotherhood officials, begin-ning DECISIONS AND ORDERS495.for none.Bennett testified as follows concerning his discussionswith A. L. Wegener, the Brotherhood official:-Q. (by Mr. Gordon). Did you ask him to prove it?'A.No.Q. You didn't?A. How could I.Q.Why, very easily, by asking him to submit a list of hismembership.A.What would that prove?Q.Well, I will ask you.You don't think that proves any-thing?A. Not a thing. They could bring me a list of cards signed up.Q. And as I understand it, if a union came to you with everymember in your plant signed; having signed 'cards, -you wouldstill say that is no proof of membership, is that right?A. That is right..Q.Well, let me ask you how would you decide whether anyunion'had''a majority'of the employes?A. In my faith in the organization, my belief in the individ-ual that I talked to, my contact with him just the same as Iwould with a customer or a citizen or you or anybody that comesto me.Q.Mr. Bennett, is that the way you decided. whether theIBEW had a majority of your employees in its membership?_A. I said that, they had a majority because they told me thatthey had more than a majority.Q. And you didn't think',A. And I believed him.Q. And you didn't think it was -necessary to ask them to show,any proof of that.fact?A. They couldn't show me proof[italics supplied].They couldn't show you proof?A. No!At another, point Bennett, testified :Q: (By Mr. Gordon). Did Mr. Robinson question the repre-sentation of the IBEW at the,meeting on the 22nd?A. I think he made reasonable sure' that he was dealing, withmen who were truthful.'11.Q. How did he make reasonably,sure?. 496NATIONAL LABOR RELATIONS BOARDQ.Why?How did you discuss it?A. In every way.Q.Well, tell me specifically one way in which you discussedthe question of representation?A. I asked him if they actually had this membership.Q. And what did he say?A. They said they had.Q. And that was sufficient proof for you?A. Yes.Q. Is that right?A. Yes, that is oneQ. Tell me another specific way in which you discussed it?A.Well, now, we discussedQ. You said you discussed it in every way.A.We discussed it for perhaps half, three-quarters of an hour.Q. So far you have only told me one thing.A. And I don't remember.The following testimony by Bennett sums up the situation ad-mirably :Q. You were negotiating from March 15 on for a contract,even though you never even knew that there was one employeeof your plants signed up with the IBEW?A. Yes.Although, according to Bennett, the respondent was "fairlyfamiliar" with conditions in the plant, and with union organizationtherein, it had no knowledge that the Brotherhood had any member-ship in the plant either in March, April, or as late as the 15th ofMay.And while the respondent agreed in writing on May 22 torecognize the Brotherhood Local No. 1073-B as the exclusive bargain-ing representative of its employees,the Local itself was not organizeduntil its first meeting on the 23rd of May, at which time its officerswere selected.The testimony of the respondent's witness, WayneIrion, a former employee representative under the defunct employeerepresentation plan, shows that the organization of employees in theBrotherhood did not begin until the first or second week in May.As late as May 10th, when Irion joined the Brotherhood, no member-ship application cards were available, and he was given another formof receipt instead.There are no instances in the record of any in-dividual having joined' the Brotherhood at an earlier date.Themembers of the Brotherhood Local's advisory board, or negotiatingcommittee, whose signatures appear on the May 27 agreement, werenot selected, according to Irion, a member thereof, until "around the28th" of May. DECISIONS AND ORDERS497The foregoing takes on added significance when viewed in thelight of the organization drive by the United, and the respondent'sopposition to it.When a Brotherhood official first called Bennett onthe telephone, and asked for a meeting, he was met the next day bythree vice presidents of the respondent, A. C. Robinson, W. C.Robinson, Jr., and Bennett.The various conferences with theBrotherhood were generally arranged by telephone; Mr. Bennett didnot think any written request was "necessary". If any union called,said it had a majority, and asked for a conference, "that was suffi-cient," he testified.Yet when De Maio, for the United, telephonedLamont for a conference and stated he represented a majority, hewas required to write a letter and thereafter was ignored.Bennettthought it "very important" that De Maio had contacted Lamont onthe 21st; and realized the possibility that the rivalry between theUnited, the Brotherhood, and the employee representation plan mightgive rise to a situation where none had a majority.And when DeMaio's letter first reached Bennett, on the 24th as he claims, he thoughtit "was bad business", and was important enough to call to the atten-tion of W. C. Robinson, the respondent's president, who said he wouldtalk to Lamont.Bennett testified he made no further inquiry aboutthe matter, and on the 26th entered into negotiations which resultedin the May 27 agreement with the Brotherhood.We cannot credit the respondent's assertion that it had no particu-lar knowledge of the strong sustained membership drive by theUnited, in view of Mallinger's early activity at the plant gates,Cenonico's contact withWanamaker and Lamont in September1936, and the respondent's stenographic transcripts of the United'smeetings outside the plant gates. In fact, Superintendent Schermer-horn testified that "everybody knew" a United organizing campaignwas in progress among the employees during April and May. Norcan we believe that Lamont, who promptly discussed with W. C.Robinson De Maio's telephone call of May 20, did not as promptlymake known to him or Bennett the substance of De Maio's far moreimportant call on the morning of the 21st, particularly since, as Ben-nett testified, the respondent's high officials were discussing theBrotherhood's demands for a conference during this period betweenMay 19 to May 21, and Bennett, the evening of the 21st, arranged aconference with the Brotherhood's officials for the 22nd.Lamont,Bennett testified, is the "go-between" in the respondent's dealingswith its employees and "it is up to him to report anything to themanagement."Notwithstanding all this, Bennett made no effort to ascertain,from any of his employees or otherwise, whether the claim of theUnited to a majority representation was correct, and did not ask the 498NATIONAL LABOR RELATIONS BOARDUnited to, prove its claim.'When he was asked whether he did notthink the making of such inquiries was important, he replied,"No,we thoitght it was important that we shoicldn't."The respondentbelieved ' it- should keep clear of the rivalry between -the contendingorganizations, Bennett -asserted, even -to -the point' of refraining fromquestioning them about their membership. If that is so, the'respond=ent's recognition 'of the Brotherhood without any demonstration ofits'numerical strength was the plainest act of favoritism, having theeffect, and we'think the intended effect, of assisting it in its member-ship drive. -After the'agreement was made, as superintendent Scher-merhorn told his employees, "if the A. F. of L. Union'is'good enoughfor the Company, its good enough for . . . you fellows.",'11...The respondent's professions of complete detachment so -far- astheM'emb'ership drives were concerned, and the 'picture, it paints' ofits- course 'of negotiation with the Brotherhood and - 'its, reluctantcapi'tulation'to the demand for a closed shop,' are entirely'negativedby the overwhelming evidence, detailed above, that the ^ respondentthrew all its weight into the balance in favor of'the Brotherhoodd'ur'ing the membership campaign in May. The disparity'between ther"espbndent's' story and 'the true facts casts great suspicion on themotives' behind the alleged sudden and'reluctant capitulation to theBrotherhood on May 22 'and May 27. Particularly significant ' arethe ' facts that the respondent suddenly capitulated; and on its',ownmotion arranged" a confe'ren'ce' with the Brotherhood the eveningof the very day De Maio telephoned Lamont asserting his majorityclaim and requesting a conference, and that the very next'day itrecognized the Brotherhood as exclusive representative without' anyshowing or knowledge of any' membership in the plant and. beforethe Brotherhood Local had even been organized..The 'conclusion is - clear that the respondent' was endeavoring tohead-off the United, which claimed to have membership applicationssighed by a` majority of the employees, by hastily and prematurelycontracting pith the Brotherhood.Upon the entire record; it is atleast a reasonable inference that the Brotherhood' did not representa numerical majority when the May 22 and May 27' agreements weremade, and that the respondent knew'this at the time._4.Conclusions as to the respondent's relations with the BrotherhoodWe conclude that the repeated, threats by the. respondent to, carryout the May 27 agreement with the Brotherhood amount to a threat-ened, wholesale violation of Section 8 (3) of the Act: Such conductwould constitute encouragement,.of membership in the Brotherhoodby, discrimination in regard to the. hire, and tenure Hof employmentand in the terms and conditions of employment. The agreement does DECISIONS AND ORDERS499not come within the proviso to subsection (3), since'the Brotherhooddid not represent a majority of the employees in the appropriate unitwhen the contract was made, and since in any event the Brotherhood'smembership to a substantial extent was enlisted with the assistance ofthe respondent, through interference with, restraint, and coercion ,ofits employees.What is presented here is' a situation of rivalry between two, outsideorganizations for the, allegiance of the great mass of a company'semployees.' For the employer to dictate the choice ,of representativesby his employees under such circumstances would be to destroy theself-organization and freedom of selection which the Act requires.The choiceof representatives is for the employees alone to make, freefrom the assistance, interference, restraint, or coercion, exercised byan employer.The respondent did not permit its employees freely to make 'theirown choice, as the law of the land requires. It, proceeded, on thetheory, as expressed by one of its superintendents, that if the Brother-hood "is good enough for the Company, then, it ought to be goodenough" for the employees. It exercised its power and authority tothrow its weight into the balance in favor 'of -the Brotherhood andagainst the United. It carried this to the point of making an agree-inent with the Brotherhood, at a time when it well knew the Brother-hood did not represent the free choice of a majority of its employees,to require them ' to join it as a condition of employment or have de-ducted from their wages sums of money equal to Brotherhood dues.The respondent will be ordered to cease and desist from, such conductand to disavow the agreement. In this'way, conditions will be estab-lished for the exercise of an unfettered choice by the employees con-cerned in the secret ballot we' are directing to be held. (Part'.IV,infra;)' ,E. The Brotherhood as a' partyThe respondent contends that this entire proceeding'should be-dis-and has not -been joined:by the, Board.The argument is apparentlydirected to the representation, case as well as to the complaint case,which were here consolidated.''A representationroceedirig is not it contested proceeding betweenparties in the traditional sense, but simply 'a convenient method forbringing-'into a'hearing all persons or labor organizations 'claimingto 'represent any of'the employees concerned, in order that the. Boardmay resolve-the question concerning representation'which has arisen.The Board's Rules' and' Regulations (Art. III, Section 3), providethat when the Board directs that an investigation of representativesbe instituted, a notice,'of hearing before a,Tr'ial Examiner and a copy 500NATIONAL LABOR RELATIONS BOARDof the petition shall be served by the Regional Director "upon theemployer or employers involved and upon any known individuals orlabor organizations purporting to act as representative of any em-ployees affected by such investigation (all of whom are hereinafterreferred to as `the parties to the proceeding') * * *." TheBrotherhood was so served (Bd. Exh. 2), and thus was expresslyrecognized as a "party" to the representation proceeding.Nor does the Brotherhood's failure to appear nullify the complaintproceeding.As with other complaints under the established pro-cedure of the statute, the instant complaint is not directed againstthe Brotherhood but against the respondent, and the respondentalone is called upon to answer for violation of the Act. The Broth-erhood was duly served with copies of the charge, complaint, andnotice of hearing (Bd. Exh. 1). Its interests at the hearing, if any,could have been protected by a petition to intervene, under Article II,Section 19 of the Board's regulations and Section 10 (b) of the Act.The respondent cannot be heard to complain that the Brotherhooddid not avail itself of that opportunity.F. The District Court decreeWe have finally to consider the effect of a decree of the UnitedStates District Court for the Western District of Pennsylvania madein a suit by the Brotherhood against the respondent and requiringit specifically to perform its May 27 agreement with the Brother-hood.Certified copies of the papers in this proceeding were offeredas exhibits by the respondent's counsel, who did not assert thepapers had any relevance or force in this proceeding, but simplydeclared it was for the Trial Examiner and the Board to consider anddecide "what, if any, weight" is to be given them.17The Trial Ex-aminer rejected the offer.We think that the Trial Examiner shouldhave permitted these papers to be introduced in evidence, withoutpassing on their precise relevance or legal force, and the TrialExaminer's action in this regard is therefore overruled.Counsel forthe respondent made an offer of proof sufficient for us to considerthe matter; in any event we may take judicial notice of the pro-ceedings in the District Court.The bill of complaint was filed by the Brotherhood two or threedays prior to July 20, the date of service of the Board's complaintherein, but subsequent to May 28, the date of filing of the chargeherein.The bill alleges the organization of the Brotherhood and ofthe respondent, the execution of the contract, and the failure of therespondent to comply therewith. It alleges that the Brotherhood will37Respondent does not set up any defense in this regard in its answer herein. Theanswer was filed prior to the Court's decree but subsequent to the filing of the bill. DECISIONS AND ORDERS501suffer irrevocable damage for which there is no remedy at law andprays for a specific performance of the contract.The respondent'sanswer to the bill admits virtually all of its allegations, includingrespondent's failure to perform, but attempts, to excuse this on theground that a violent strike occurred at its plant soon after theexecution of the contract and that it was able to reopen only oncondition that it would permit all the employees to return to workwithout discrimination.The District Court granted the Brother-hood's motion to strike out the answer as insufficient in law.Where-upon the respondent declined to interpose any further defense or toamend its answer.The court entered a decree for specific perform-ance on July 29, 1937.At the outset, a question arises as to the intendment of the decree.The provision of the agreement set forth in Paragraph Fifth of thebill of complaint 18 and referred to by reference in the decree,"'does not include the clause providing that "in the event of failure ofemployee to join the Union" within the 21-day period, the respondent"will deduct from such employee's wage the Union dues for eachcalendar month . . . which such employee would pay if he or shehad become a member of the Union", and send such sums to theBrotherhood.20This additional clause is embodied, however, in thetrue and exact copy of the contract attached to the bill.The re-spondent made no reliance on this clause in its answer to the bill.While the respondent is undoubtedly in violation of this clause aswell as the one set forth and relied upon in the bill, it is a questionwhether the decree intended that the respondent shall carry out the18 "Fifth :That ever since the consummation,filingand execution of said Contractby the Complainants and the Defendant Corporation, on the twenty-seventh day ofMay, 1937, aforesaid,the Defendant Corporation wrongfully and unlawfully,has beenviolating and has continued to violate its said Contract,by continuously failing toperform and carry out its covenant and agreement with the Plaintiffs embraced in thefollowing paragraph of said Contract,to-wit :"'The Employer hereby agrees to recognize the Union as the sole bargaining agentonwages,hours and conditions of employment for employees covered by thisagreement,andfurther agrees to employ only membersof theUnion or those whohave made proper arrangements for becoming members within twenty-one days afterbeing employed.'"That the Defendant Corporation in wrongful and unlawful contravention and violationof the above-recited covenant in said third paragraph of said Contract has continuouslyemployed in its plant and industry at Ambridge,Beaver County,Pennsylvania,aforesaid,employees who are not, and have not been `members of the Union(namely, InternationalBrotherhood of ElectricalWorkers,Local Union B. No 1073)or those who have madeproper arrangements for becoming members within twenty-one days after being employed ' "i9 "That theAgreement mentioned and described in the fifth paragraph of the BillofComplaint shall be specifically performed and carried out by the defendant, andparticularlywith respect to its covenant in said Agreement recited and set forth insaid fifth paragraph of said Bill,and that the rights of the plaintiffs',as provided forby the terms and provisions of said covenant,so recited as aforesaid,of said Agreementshall be effectuated and secured to the plaintiffs by the specific performance by thedefendant corporation of said Agreement and particularly said Covenant thereof, inaccordance with the said terms and provisions of said covenant."20Bd Exh. 19,quoted in Part III,D,supra.49440-38-vol in-33 5 '02NATIONAL LABOR RELATIONS BOARDlatterwithout regard to the apparent alternative presented in theformer; that is, whether the decree absolutely requires the respond-ent to discharge any employee who does not join the Brotherhoodwithin the stipulated, period.However, since the respondent's per-formance of the contract provision, on either alternative, would be aviolation of the National Labor Relations Act (Part III, D,supra),we pass by the question of construction of the decree and addressourselves to its force and effect, however construed.This decree is no bar, to. the instant proceeding under the NationalLabor Relations Act or.to the making of an order by the Board,under the terms of that,Act, that the respondent shall cease anddesist from discriminating against the employees because they declineto join or pay dues .to the Brotherhood.As, stated above, such dis-crimination by the respondent, pursuant to the May 27 contract withthe Brotherhood or otherwise, is a patent violation of the termsof the Act, not only because ,the Brotherhood did not represent amajority at the time the contract was executed, but also because itsmembership was. procured to a considerable extent at least' by theactive assistance, interference, and coercion of the respondent andconsequently was not enlisted through that freedom of choice whichthe Act guarantees to employees.The District Court action was asuit between private parties in which neither of these issues underthe Act- was -set up in the pleadings or considered or decided by theCourt.This Act embodies a public policy of national concern and is thesupreme law of. the land on the subject matter covered by it. Itempowers the Board to prevent any unfair labor practice affectingcommerce and expressly provides that "this power shall be exclu-sive . . ." (Section 10 (a)). Review of the Board's orders is vestedin the appropriate Circuit Court of Appeals; the Act expresslydeclares that the jurisdiction of that Court "shall be exclusive, andits judgment and decree shall be final," subject only to review by theSupreme Court of the United States by certiorari or certification(Section 10 (e), 10 (f)).. In describing the purport of the statutein this regard, the Senate Committee on Education and Labor statedin its,report 21 on the bill :Section 10 (a) gives the National Labor Relations Board ex-clusive jurisdiction to prevent and redress unfair labor practices,and, taken in conjunction with section 14, establishes clearly thatthis bill is paramount over other laws that might touch uponsimilar subject matters.Thus it is intended to dispel the con-21 Sen. Report No. 573, 74th Congress, 1st Session, p. 15. DECISIONS AND ORDERS503fusion resulting from dispersion of authority and to establisha single paramount administrative or quasi-judicial authority inconnection with the development of the Federal American lawregarding collective bargaining.It involves no departure from the established law on the conclusive-ness of judgments to hold that the respondent may not avoid its plainobligation under the terms of the Act and nullify completely therights of employees guaranteed by Congress through reliance on adecree made in a private suit to which the Board was not a party andin which the very validity of the agreement under this Act was noteven raised.And in view of the exclusiveness of the procedure underthis Act, it may be doubted that the District Court would have juris-diction conclusively to determine questions arising thereunder even ifthey were properly raised before it.We hold that the decree in ques-tion cannot foreclose the Board's consideration of the validity of theMay 27 contract under the Act or the making of an order invalidat-ing it, on the basis of the findings of fact hereinabove set forth.G. Conclusions respecting the unfair labor practicesWe conclude that :'John Cenonico ceased work as the result of an unfair labor prac-tice by the respondent, has not obtained any other regular and sub-stantially equivalent employment, and is now and has been allthrough the occurrences of this case, an employee of the respondent.The respondent discriminated against its employees in regard to thehire and tenure of employment, thereby discouraging membership inthe United.The respondent exercised surveillance over the meet-ings and meeting places of the United._The respondent urged, persuaded, and warned its employees torefrain from joining or remaining members of the United and tobecome members of the Brotherhood, and threatened them with dis-charge if they did not comply.The respondent recognized theBrotherhood as exclusive representative of its employees at a timewhen it had not, to the respondent's knowledge, been designated asthe free choice of a majority of its employees in the appropriateunit, and when the United had asserted to the respondent that itrepresented a majority and had requested a conference for the pur-poses of collective bargaining.By these acts the respondent assistedthe Brotherhood.By threatening to put into effect its agreementwith the Brotherhood requiring its employees to join the Brother-hood or have deducted from their wages sums of money equivalentto current Brotherhood dues, the respondent is threatening to dis-criminate in the hire and tenure of employment and the terms and 504NATIONAL LABOR RELATIONS BOARDconditions of employment, thereby encouraging membership in theBrotherhood and discouraging membership in the United.The respondent, by all the acts above set forth, has interfered with,restrained, and coerced its employees in the exercise of their rightsto self-organization, to form, join, or assist labor organizations, tobargain collectively through representatives of their own choosing,and to engage in concerted activities, for the purposes of collectivebargaining or other mutual aid or protection, as guaranteed in Sec-tion 7 of the Act.The employees who went on strike on June 1, 1937, ceased workas a consequence of or in connection with a current labor disputeand because of unfair labor practices.H. The respondent's objection to the conduct of the hearingWilliam A. Wilson, Esquire, counsel for the respondent, after ad-ducing the testimony of five witnesses in the respondent's behalf,withdrew from the hearing on the morning of August 7th, and madean extensive statement on the record declaring he did so "solely onthe ground of the unfairness of the examination of the witnessescalled so far."This statement is without foundation. It was an obvious ap-peal to passion and prejudice of the sort which has often been re-buked by the courts when resorted to by lawyers in jury trials wherethe evidence is strong against their clients.There is not a word inthe record of this long hearing to justify in the slightest degreecounsel's outburst.The record shows that the conduct of the government's trial at-torney amounted to no more than a vigorous and persistent effortto bring out the relevant facts.His cross examination of the re-spondent's witnesses was no more severe than may be observed anyday at a court house where able counsel are opposing each other injury trials.The imputation of impropriety to the Trial Examinerbecause he asked questions of the witnesses is likewise unfounded.It is not the proper function of a judge or other presiding officerat a trial to sit dumbly and leave the questioning of the witnessessolely to the lawyers, regardless of whether they succeed in bringingout the truth.Counsel must have known that this conception of a,trial is outmoded and disreputable and nowhere more so than inthe jurisdiction where he practices in the courts.The Trial Exam-iner cannot be criticizedbecausehe elicited the truth from reluctantwitnesses.The procedural provisions of the statute follow those laid downlong since in the Federal Trade Commission Act, and have beenupheld by the Supreme Court of the United States. InNational DECISIONS AND ORDERS505Labor Relations Board v. Jones & Laughlin Steel Corporation,de-cided April 12, 1937, Chief Justice Hughes stated :The procedural provisions of the Act are assailed.But theseprovisions, as we construe them, do not offend against the con-stitutional requirements governing the creation and action ofadministrative bodies.SeeInterstate Commerce Commission v.Louisville & Nashville R. Co.,227 U. S. 88, 91. The Act estab-lishes standards to which the Board must conform. There mustbe complaint, notice and hearing.The Board must receive evi-dence and make findings. The findings as to the facts are to beconclusive, but only if supported by evidence.The order of theBoard is subject to review by the designated court, and onlywhen sustained by the court may the order be enforced.Uponthat review all questions of the jurisdiction of the Board and theregularity of its proceedings, all questions of constitutional rightor statutory authority are open to examination by the court.Weconstrue the procedural provisions as affording adequate oppor-tunity to secure judicial protection against arbitrary action inaccordance with the well-settled rules applicable to administra-tive agencies set up by Congress to aid in the enforcement ofvalid legislation.We find that the trial of this case was conducted in accordance withthe requirements of the statute and affords no basis for the claims ofimpropriety made by counsel for the respondent.IV. THE REPRESENTATION PROCEEDINGA. The question concerning representationOn the basis of the facts stated in Section III above, we find that aquestion concerning the representation of the respondent's employeesin the appropriate unit has arisen, and that an election to determinesuch representation is appropriate.B. Conduct of the electionThe record shows that the number of the respondent's employeesin the appropriate unit was 1612 on May 21, 1937; 1650, on May26 and 27; and 1420, from July 31 to the date of the hearing. Theextensive lay-offs since May, shown by these figures, make it unde-sirable to base eligibility to participate in the election on any datelater than that month.There is nothing to show that the men laidoff do not have reason to anticipate returning to work when therespondent's operations are increased.Moreover, the issues in thiscase were brought to a head by the events of May 21 to 27. TheBoard should consider the situation which existed on those dates in 506NATIONAL LABOR RELATIONS BOARDdetermining those issues. . We will direct that all employees on therespondent's pay roll on May 21, 1937, shall be eligible to vote in theelection.V. RELATION OF THE UNFAIR LABOR PRACTICES AND THE QUESTION CON-CERNING REPRESENTATION TO COMMERCEThe activities of the respondent set forth in Part III above, andthe question concerning representation which has arisen, occurringin connection with the operations of the respondent described inPart I, have a close, intimate, and substantial relation to trade, traffic,and commerce among the several states and have led and tend tolead to labor disputes burdening and obstructing commerce and thefree flow thereof.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact the Board makesthe following conclusions of law :1.United Electrical and Radio Workers of America, Local No.609, and International Brotherhood of ElectricalWorkers, LocalNo. 1073-B, are labor organizations within the meaning of Sec-tion 2, subdivision (5) of the Act.2.The strike of the employees of the respondent on June 1, 1937,was a labor dispute within the meaning of Section 2, subdivision (9)of the Act.3.The respondent, by discriminating in regard to the hire andtenure of employment of John Cenonico, has engaged in and isengaging in an unfair labor practice, within the meaning of Section8, subdivision (3) of the Act.By threatening to put into effect itsagreement with the Brotherhood requiring its employees to join theBrotherhood or have deducted from their wages sums of moneyequivalent to current Brotherhood dues, the respondent is threaten-ing to discriminate in the hire and tenure of employment and theterms and conditions of employment, and to encourage membershipin the Brotherhood and discourage membership in the United, andis thereby threatening to engage in unfair labor practices within themeaning of Section 8, subdivision (3) of the Act.4.The respondent, by urging, persuading, and warning its employ-ees to join the Brotherhood and to refrain from joining the United,and by threatening them with discharge if they failed to comply;by recognizing the Brotherhood as the exclusive representative ofits employees at a time when the Brotherhood, to the knowledge ofthe respondent, did not represent the free choice of a majority of itsemployees in the appropriate unit and when the United had assertedto the respondent that it represented a majority and had requested DECISIONS AND ORDERS507a conference for purposes of collective bargaining; by exercising sur-veillance over the meetings and meeting places of the United; andby the other acts set forth in paragraph 3 above, has interfered with,restrained, and coerced its employees in the exercise of the rightsin unfair labor practices within-the meaning of Section 8, subdivision(1) thereof.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2, subdivisions(6) and (7) of the Act.6.The respondent has not engaged in unfair labor practices withinthe meaning of Section 8, subdivisions (2) and (5) 'of the Act.7.All the employees of the respondent at its Ambridge plant,exclusive of clerical and office help, production clerks, time studymen, supervisory employees, watchmen, and maintenance men, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.8.A question affecting commerce has arisen concerning the repre-sentation of the employees of the respondent in the foregoing unit,within the meaning of Section 9 (c) and Section 2, subdivisions (6)and (7) of the Act.ORDERUpon the basis of the findings of fact and conclusions of law, andpursuant to Section 10, subdivision (c) of the National Labor Rela-tions Act, the National Labor Relations Board hereby orders thatthe respondent, National Electric Products Corporation, its officers,agents, successors, and assigns, shall :1.Cease and desist from :a.Discouraging membership in the United Electrical and RadioWorkers of America, Local No. 609, or any other labor organizationof its employees, by discharging, refusing to reinstate, or otherwisediscriminating against its employees in regard to hire and tenure ofemployment or any term or condition of employment because ofmembership or activity in connection with any such labor organiza-tion ;b.Encouraging membership in the International Brotherhood ofElectricalWorkers, Local No. 1073-B, or any other labor organizationof its employees, by discharging, refusing to reinstate, or otherwisediscriminating against its employees in regard to hire and tenure ofemployment or any term or condition of employment because of non-membership therein, either through the performance of the contractmade on May 27, 1937, with the International Brotherhood of Elec-tricalWorkers, Local No. 1073-B, or by any other means; 508NATIONAL LABOR RELATIONS BOARDc.Urging, persuading, warning, or coercing its employees to refrainfrom joining, or continuing their membership in, or otherwise assist-ing the United Electrical and Radio Workers of America, Local No.609, or any other labor organization of its employees, or threateningthem with discharge if they join, or continue such membership oractivity in, any such labor organization;d.Maintaining surveillance over the meetings and meeting placesof the United Electrical and Radio Workers of America, Local No.609, or any other labor organization of its employees ;e. In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities, for the purposes of collective bargaining or other mutualaid or protection.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :a.Offer to John Cenonico immediate and full reinstatement to hisformer position without prejudice to his seniority and other rightsor privileges ;b.Make whole John Cenonico for any loss of pay he has sufferedby reason of his discharge, by payment to him of a sum equal to thatwhich he would normally have earned as wages during the periodfrom the date of his discharge on September 28, 1936, to the date ofsuch offer of reinstatement, less the amount earned by him duringsuch period;c.Post immediately notices to its employees in conspicuous placesthroughout the Ambridge plant stating : (1) that the respondent willcease and desist in the manner aforesaid; (2) that in order to secureor continue his employment in the plant, a person need not becomeor remain a member of the International Brotherhood of ElectricalWorkers, Local No. 1073-B or have deducted from his wages sumsof money equal to the current dues therein; (3) that the respondent'scontract with the International Brotherhood of Electrical Workers,Local No. 1073-B, dated May 27, 1937, is void and of no effect; (4)that the respondent will not discharge, or in any manner discrim-inate against members of the United Electrical and Radio Workers ofAmerica, Local No. 609, or any person assisting said organization,by reason of such membership or assistance; (5) that such noticeswill remain posted for a period of at least thirty (30) consecutivedays from the date of posting.3.The complaint as to the respondent's violation of Section 8 (5)of the Act is hereby dismissed without prejudice.4.The complaint as to the respondent's violation of Section 8 (2)of the Act is hereby dismissed. DECISIONS AND ORDERSDIRECTION OF ELECTION509By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section 8 ofNational Labor Relations Board Rules and Regulations-Series 1,as amended, it isDIRECTED that, as part of the investigation directed by the Boardto ascertain representatives for the purposes of collective bargainingwith National Electric Products Corporation, an election by secretballot shall be conducted within 15 days from the date of this Direc-tion, under the direction and supervision of the Acting Regional Di-rector for the Sixth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Section9 of said Rules and Regulations, among the employees of the saidCorporation at its Ambridge plant whose names appear on the payroll of the Corporation for the date of May 21, 1937, exclusive ofclerical and office help, production clerks, time-study men, super-visory employees, watchmen, and maintenance men, to determinewhether they desire to be represented by United Electrical and RadioWorkers of America, Local No. 609, affiliated with the Committee forIndustrial Organization, or International Brotherhood of ElectricalWorkers, Local 1073-B, affiliated with the American Federation ofLabor, for the purpose of collective bargaining.MR. EDWIN S. SMITH took no part in the consideration of the aboveDecision, Order, and Direction of Election.[SAME TITLE]AMENDMENT TO DECISION(Case No. R-2.41)September 0, 1937The National Labor Relations Board, having issued a decisionin the above-entitled case on August 30, 1937, and it appearing that,said decision should be amended, the Board hereby amends the sameby striking out the last sentence of Part IV, B(supra, p.506), andsubstituting therefor the following : "We will direct that all em-ployees of the respondent in the appropriate unit on May 21, 1937,shall be eligible to vote in the election." 510NATIONALLABOR RELATIONS BOARDAMENDED DIRECTION OF ELECTIONThe Board having issued a decision on August 30, 1937, findingthat a question affecting commerce had arisen concerning the repre-sentation of employees of National Electric Products Corporation,Pittsburgh, Pennsylvania, within the meaning of Section 9 (c) ofthe National Labor Relations Act, and having directed that an elec-tion by secret ballot should be conducted; and the Board havingthis day amended the said decision, it hereby amends the said direc-tion of election to read as follows :By virtue of and pursuant to the, power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section 8 ofNational Labor Relations Board Rules and Regulations-Series 1,as amended, it isDIRECTED that, as part of the investigation directed by the Boardto ascertain representatives for the purposes of collective bargainingwith National Electric Products Corporation, an election by secretballot shall be conducted within 15 days from the date of this Direc-tion, under the direction and supervision of the Acting RegionalDirector for.the Sixth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Section9 of said Rules and Regulations, among the employees of the saidCorporation at its Ambridge plant on May 21, 1937, exclusive ofclerical and office help, production clerks, 'time-study men, super-visory employees, watchmen, and maintenance men, to determinewhether they desire to be represented by United Electrical andRadio Workers of America, Local No. 609, affiliated with the Com-mnittee for Industrial Organization, or International Brotherhoodof ElectricalWorkers, Local 1073-B, affiliated with the AmericanFederation of Labor, for the purpose of collective bargaining.MR. EDWIN S. SMITH took no part in the consideration of the aboveAmendment to Decision and Amended Direction of Election.SAME TITLE]CERTIFICATION OF REPRESENTATIVES(Case No. R=241)October 18, 1937On June 14, 1937, United Electrical Workers of America, LocalNo. 609, herein called the United, filed with the Acting RegionalDirector for the Sixth Region (Pittsburgh, Pennsylvania), a petitionalleging that a question affecting commerce had arisen concerningthe representation of the employees of National Electric Products DECISIONS AND O1IDEIRS511Corporation, Pittsburgh, Pennsylvania, herein called the Company.The petition requested an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.Thereafter, the NationalLabor Relations Board, herein called the Board, acting pursuant toArticle II, Section 37 (b) of National Labor Relations Board Rulesand Regulations-Series 1, as amended, ordered that the case beconsolidated with another case which had been commenced on May28, 1937, by a charge filed by the United with the Acting RegionalDirector, alleging certain unfair labor practices on the part of theCompany.'Pursuant to notice duly served upon the Company, the United,and the International Brotherhood of Electrical Workers, Local No.1073-B, herein called the Brotherhood, a labor organization namedin the petition as claiming to represent employees of the Company,a joint hearing in the two proceedings was held in Pittsburgh, Penn-sylvania, on August 2 through August 7, 1937, before Walter R.Ringer, the Trial Examiner duly designated by the Board. OnAugust 30, 1937, the Board issued a Decision in the two cases and aDirection of Election.The Direction of Election provided that anelection by secret ballot be held among the employees of the Com-pany, exclusive of clerical and office help, production clerks, time-study men, supervisory employees, watchmen, and maintenance men,to determine whether they desired to be represented by the Unitedor the Brotherhood for the purposes of collective bargaining.Pursuant to the Direction, balloting was conducted on September10, 1937.Full opportunity was accorded to all the parties to thisinvestigation to participate in the conduct of the secret ballot andtomake challenges.On September 21, 1937, the Acting RegionalDirector issued and duly served upon the parties his IntermediateReport on the secret ballot.No objection with respect to the conductof the ballot or to the Intermediate Report was filed, and the ActingRegional Director forwarded the Intermediate Report to the BoardinWashington, D. C.As to the results of the secret ballot, the Acting Regional Directorreported the following :Total ballots cast_____________________________________________ 1,615Total number of blank ballots_________________________________3Total number of void ballots__________________________________2Total number of challenged ballots----------------------------155Total number of ballots cast for the United____________________675Total number of ballots cast for the Brotherhood_______________780With respect to the 155 challenged ballots mentioned above, theIntermediate Report stated,1 CaseNo. C-219. 512NATIONAL LABOR RELATIONS BOARDDuring the conduct of said secret ballot, the undersigned, uponchallenge or otherwise, made the following ruling....."1.That all of the challenged ballots would be submitted un-opened to the National Labor Relations Board at Washington,D. C., for its decision as to the action to be taken with referenceto them."The challenged ballots were sent in sealed envelopes to the Board.After the Intermediate Report had been transmitted to the Board,the United waived all of the challenges made by it during the con-duct of the elections.Examination of the envelopes in which thechallenged ballots were sealed showed that 148 ballots were chal-lenged by representatives of the United, and five by representativesof the Brotherhood.Two of the sealed envelopes did not show bywhat party challenge had been made. The Board has counted the148 ballots challenged by the United and finds that 138 were cast forthe Brotherhood and ten were cast for the United.The results of the secret ballot, on the basis of the count made bythe Acting Regional Director and that made by the Board, are asfollows :Total ballots cast____________________________________________ 1,615Total number of blank ballots--------------------------------3Total number of void ballots__________________________________2Total number of challenged ballots____________________________7Total number of ballots cast for the United____________________6S5Total number of ballots cast for the Brotherhood_______________918Since the seven challenged ballots which have not been countedcould not affect the result of the election, the Board will not considerthe issues raised by them.By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Section 8 ofNational Labor Relations Board Rules and Regulations-Series 1,as amended,IT IS HEREBY CERTIFIED that International Brotherhood of Electri-calWorkers, Local No. 1073-B, has been designated and selected bya majority of the employees of National Electric Products Corpora-tion, exclusive of clerical and office help, production clerks, time-study men, supervisory employees, watchmen, and maintenance men,as their representative for the purposes of collective bargaining, andthat, pursuant to the provisions of Section 9 (a) of the Act, Inter-national Brotherhood of Electrical Workers, Local No. 1073-B, is theexclusive representative of all such employees for the purposes ofcollective bargaining in respect to wages, rates of pay, hours ofwork, and other conditions of employment.